Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on August 3, 2022.

	
	 
Status of Claims

Claim 1 has been amended.
Claims 1 and 4-6 are currently pending and have been examined. 


	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1 and 4-6 are drawn to a system (i.e., a machine/manufacture). As such, claims 1-6 are drawn to one of the statutory categories of invention (Step 1: YES).


Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 recites/describes the following steps:
receive promotion data; 
generate a first set of coupon data based upon the promotion data; 

These steps, under its broadest reasonable interpretation, describe or set-forth offering coupons for medically tailored meals, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).”  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.



As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
“server”
“promotion analysis server”
Retail store system comprising a store controller”
“terminals”
“a processor”
“an automated clearing house ("ACH") network”
“a storage device commutatively coupled to the process[or]”
“storage device having logic stored thereon” 
“store controller”
“point of sale terminals”
“transmit[ting] generated coupon data to a retail server, wherein the generated coupon data comprises approved products list data and medically tailored meals data and MTM” [Claim 1]
a server system comprising an approved product list server communicatively coupled to a promotion analysis server, the promotion analysis server communicatively coupled with an automated clearing house ("ACH") network; wherein the approved product list server and the promotion analysis server are each coupled with a database configured to store user data; the approved product list server configured to develop and transmit a list of approved products and medically tailored meals ("MTM") data managed by the server system; the server system configured to communicate with a retail store system comprising a store controller and one or more point of sale terminals; 
“wherein the retail store system utilizes a user card comprising an identifier to determine relevant products for a consumer using the card; and if at least one combination of items purchased qualify as a MTM based on the MTM data; 2Application No. 17/039,820Docket No.: 032128.0013P Amendment dated March 25, 2022 After Final Office Action of January 25, 2022 wherein the products presented for purchase are compared against a portion of the MTM data to create a filtered list of products that are eligible for one or more discounts; wherein the filtered list and the user identifier is communicated to the promotion analysis server by the retail store system for verification and metric data storage”
“wherein both credit and debit transactions take place over the ACH network accessed by the server system”

The requirement to execute the claimed steps/functions “server” and “promotion analysis server” and “retail store system comprising a store controller” and “terminals” and “a processor” and “a storage device commutatively coupled to the processor” and “storage device having logic stored thereon” and “store controller” and “point of sale terminals” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “transmit[ting] generated coupon data to a retail server; wherein the generated coupon data comprises approved products list data and medically tailored meals data” and “wherein a user card comprising an identifier is utilized by the retail store system using the store controller to determine: relevant products for a consumer using the card; and if at least one combination of items purchased qualify as a MTM based on the MTM data” and “a server system comprising an approved product list server communicatively coupled to a promotion analysis server, the promotion analysis server communicatively coupled with an automated clearing house ("ACH") network; wherein the approved product list server and the promotion analysis server are each coupled with a database configured to store user data;  the approved product list server configured to develop and transmit a list of approved products and medically tailored meals ("MTM") data managed by the server system; the server system configured to communicate with a retail store system comprising a store controller and one or more point of sale terminals” and2Application No. 17/039,820Docket No.: 032128.0013P Amendment dated March 25, 2022 “After Final Office Action of January 25, 2022 wherein the products presented for purchase are compared against a portion of the MTM data to create a filtered list of products that are eligible for one or more discounts; wherein the filtered list and the user identifier is communicated to the promotion analysis server by the retail store system for verification and metric data storage” and “wherein both credit and debit transactions take place over the ACH network accessed by the server system” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because coupon data comprising approved products is insignificant data gathering required in any implementation of the abstract idea of targeted coupons. Matching information and transmitting generated coupon data is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 4-6 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 4-6 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).
Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions “server” and “promotion analysis server” and “retail store system comprising a store controller” and “terminals” and “a processor” and “a storage device commutatively coupled to the processor” and “storage device having logic stored thereon” and “store controller” and “point of sale terminals” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “server” and “promotion analysis server” and “retail store system comprising a store controller” and “terminals” and “a processor” and “a storage device commutatively coupled to the processor” and “storage device having logic stored thereon” and “store controller” and “point of sale terminals”   serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “transmit[ting] generated coupon data to a retail server; wherein the generated coupon data comprises approved products list data and medically tailored meals data” and “wherein a user card comprising an identifier is utilized by the retail store system using the store controller to determine: relevant products for a consumer using the card; and if at least one combination of items purchased qualify as a MTM based on the MTM data” and “a server system comprising an approved product list server communicatively coupled to a promotion analysis server, the promotion analysis server communicatively coupled with an automated clearing house ("ACH") network; wherein the approved product list server and the promotion analysis server are each coupled with a database configured to store user data;  the approved product list server configured to develop and transmit a list of approved products and medically tailored meals ("MTM") data managed by the server system; the server system configured to communicate with a retail store system comprising a store controller and one or more point of sale terminals” and2Application No. 17/039,820Docket No.: 032128.0013P Amendment dated March 25, 2022 “After Final Office Action of January 25, 2022 wherein the products presented for purchase are compared against a portion of the MTM data to create a filtered list of products that are eligible for one or more discounts; wherein the filtered list and the user identifier is communicated to the promotion analysis server by the retail store system for verification and metric data storage” and “wherein both credit and debit transactions take place over the ACH network accessed by the server system” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Lastly, Applicant’s own Application demonstrates the well-understood, routine, and conventional nature of providing incentives [coupons] to encourage desired behavior ([0004] for example) because the lack of technical details indicates that the specification does not need to describe the particulars of such a combination of additional elements to satisfy 35 U.S.C. § 112(a) (e.g., because they are sufficiently well-known).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 4-6 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 4-6 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
		
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb (2016/0063532) in view of Doak (2013/0290088).

Claim 1
Loeb discloses a promotions system server configured to increase customer purchases:
a processor; a storage device coupled to the processor, the storage device having logic stored thereon to (Loeb [0005][0172][0088]):
Loeb does not explicitly disclose logic. However, Loeb teaches methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor [0160]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that logic is used to process information because that is how processors work. 
receive promotion data; generate a first set of coupon data based upon the promotion data (Loeb [0140][Claim 3]); See “In some embodiments, as noted above, at least some of the offers may be offers generated specifically for, and available only to, the user.”
transmit generated coupon data to a retail server; wherein the generated coupon data comprises approved products list data and medically tailored meals data MTM  data (Loeb [0012][0118]). See at least “a rewards offer facility that comprises coupons, rebates, or other incentives related to the shopping list items, wherein when the shopping list item is recognized, the shopping list item is searched in a database of coupons or rebates or other purchase incentives [approved product list] for a match to communicate to a user.” See also [0073] “In particular, a system 700 that promotes healthy eating habits may be provided. The wellness promotion system … may award incentives and/or apply disincentives to the participants based on the verified food purchases to induce participants to engage in and maintain healthy eating habits, as reflected in the participants' purchasing habits.”
a server system comprising an approved product list server [0078] See “a health promotion organization 704 may perform a health assessment on a participant and may establish healthy eating goals/guidelines [approved product list] for the participant. The health promotion organization 704 may transmit the eating goals/guidelines for the participant to the system computer 702.”
communicatively coupled to a promotion analysis server, (Loeb [0078]) See at least “the incentive/disincentive setting program 710 [promotions analysis server] may set food purchase incentives and disincentives for the participant based on the input provided by the health promotion organization(s) 704.” Where the incentive setting program is the promotion analysis server.
the promotion analysis server communicatively coupled with an automated clearing house ("ACH") network (Loeb [0053][0056][0084]);
Loeb does not explicitly disclose an automatic clearinghouse. However, Loeb teaches disbursement
of the incentive may be handled by the incentive disbursement program 716. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that n incentive disbursement program would satisfy the requirement for a clearinghouse be disclosed because both systems serve to finalize the transaction with the incentives applied.
wherein the approved product list server and the promotion analysis server are each coupled with a database configured to store user data (Loeb [0078]); See at least “The health promotion organization 704 may transmit the eating goals/guidelines [approved product list] for the participant to the system computer 702. … the incentive/disincentive setting program 710 [promotion analysis server] may set food purchase incentives and disincentives for the participant based on the input  [approved product list] provided by the health promotion organization(s).”
the approved product list server configured to develop and transmit a list of approved products and medically tailored meals ("MTM") data managed by the server system (Loeb [0078]-[0081]); Where the system computer [server] provides incentives when a user purchases fresh fruit [approved product]. See also [0078] for “MTM” at least “a health promotion organization 704 may perform a health assessment on a participant and may establish healthy eating goals/guidelines for the participant [approved products]…. The incentive/disincentive data may reflect a diet strategy designed for the user, and may implement and/or reflect one or more rules intended to govern the user's food purchasing habits.”
the server system configured to communicate with a retail store system comprising a store controller and one or more point of sale terminals (Loeb [0172][0034]); See at least “The invention allows consumers to secure promotional rewards, such as rebates for purchases or any other desired action, by electronically submitting proof-of-performance, such as proof-of-purchase or proof-of-visit, to the reward sponsor or reward processor in a proof-of-performance verification system. Such actions may occur either in physical retail outlets, at an in-store kiosk  or scanning system [store controller/ point of sale terminal], on the Internet, by using a webcam attached to a computer, on a communication device 108 such as a mobile phone or web enabled digital camera…[emphasis added]”
Loeb teaches the user selecting the offers they want to use. Loeb does not explicitly disclose the identification card linking the medically tailored meals. Doak teaches
wherein the retail store system utilizes a user card comprising an identifier  to determine relevant 2Application No. 17/039,820Docket No.: 032128.0013P Amendment dated August 3, 2022 Reply to Office Action of May 3, 2022 products for a consumer using the card; and if at least one combination of items purchased qualify as a MTM based on the MTM data; wherein the products presented for purchase are compared against a portion of the MTM data to create a filtered list of products that are eligible for one or more discounts; wherein the filtered list and the user identifier is communicated to the promotion analysis server by the retail store system for verification and metric data storage and wherein both credit and debit transactions take place over the ACH network accessed by the server system (Doak [0020][0021]) Where the reference teaches that a participant enrolls in the incentive program by registering a card. See [0020] “the employee is given incentivized healthy eating indications by being informed that certain foods the employee may purchase are incentivized (e.g., by discounts or other benefits) at 220.” Paragraph [0021] teaches that participants can shop as they normally would and can purchase both products that are incentivized by the program ( e.g. products high in nutrition) and those which are not. The program can receive the transaction information from a retailer and rate each item purchased. The program can issue rewards such as discounts or coupons based on the score or rating of the purchased products.” Examiner has interpreted the rating of each item that is rated based on nutritional value [0017] to be Applicant’s MTM.  Examiner interprets the disclosure by the reference that allows the discount to be used for future purchases to be the metric data storage required by the claims. See also “The program can incentivize the purchase and consumption of nutritious food. An employee may elect to participate in the program. An employee can enroll by registering one of a payment card, a shopper loyalty card and/or a prepaid card [emphasis added].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a promotions system configured to increase customer purchases, as taught by Loeb, the retail server checks purchased products against the approved products list data using nutritional content data, as taught by Doak, to further ensure that healthy items are being purchased.

Claim 4
Loeb discloses the limitations above, but does not explicitly disclose: 
wherein checking the purchases against the medically tailored meals data comprises accessing data related to the nutritional content of the purchased products (Doak [0017][0018]). See at least “At step 120, the products are rated using a rating scale. For example, the rating scale can be the Nu Val® 1-100 scale developed by Yale Griffin Hospital and TopCo Associates. The rating can be based on a measure of nutrition of the products. For example, salmon fillet, which is high in nutrition, would rate under the Nu Val® scale as 87 points, whereas chocolate chip cookies, which are not very nutritious, would rate as 11 points.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a promotions system configured to increase customer purchases, as taught by Loeb, the retail server checks purchased products against the approved products list data using nutritional content data, as taught by Doak, to promote healthy items being purchased.

Claim 5
Loeb discloses the limitations above, but does not explicitly disclose: 
wherein the retail server provides a discount to at least one of the purchased products if at least a combination of two or more items within the purchased products qualify as a medically tailored meal based on the nutritional content data surpassing a first threshold (Doak [0017]-[0019]). See at least “At step 120, the products are rated using a rating scale. For example, the rating scale can be the Nu Val® 1-100 scale developed by Yale Griffin Hospital and TopCo Associates. The rating can be based on a measure of nutrition of the products. For example, salmon fillet, which is high in nutrition, would rate under the Nu Val® scale as 87 points, whereas chocolate chip cookies, which are not very nutritious, would rate as 11 points.”
Doak does not explicitly disclose that the discount is based on nutritional content data surpassing a first threshold. However, Doak teaches a rating based on a measure of nutrition of the products [0017]. A reward is determined based on the calculated rating. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that rating is based on nutritional content. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a promotions system configured to increase customer purchases, as taught by Loeb, the retail server checks purchased products against the approved products list data using nutritional content data, as taught by Doak, to encourage healthy items are being purchased.

Claim 6
Loeb discloses: 
wherein data relating to the purchased product is transmitted to the promotions system server upon completion (Loeb [0006]). See “The system may further include a reporting facility that provides real-time tracking of offers and redemptions. The system may further include a dashboard that allows offer sponsors to manage and track offers and redemptions.”
Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: Claim 1 has been amended to clarify that the retail store system includes a store controller and one or more point of sale terminals. This recitation of hardware is specific and non-abstract as it helps the retail store system utilize a user card's identifier to determine relevant products for a consumer using the card, among many other features.

Examiner respectfully disagrees. Not only do the claims presented in this application involve a server computer system, but the focus of the claims need be on an improvement in computers as tools, not just on abstract ideas that use computers as tools.
The Court was clear in Electric Power Group, LLC v. Alstom, 830 F. 3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016) that the important distinction to draw regarding the decision in Enfish and how it relates to any claimed subject matter in question is that the focus of the claims need be on an improvement in computers as tools, not just on abstract ideas that use computers as tools. (See Electric Power Group at 8. "The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 WL 3514158, at *5; cf Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”) (emphasis added)
Based on these findings of fact, the claimed subject matter at best is using a general purpose computer [ACH] as a tool, but fails to provide any improvement to said computer. The Examiner respectfully notes that the needed "improvement" in terms of patent eligibility is not one resulting from programming a generic processor to perform a different (or even improved) function, but rather a specific and actual improvement to the machine itself is needed. Based on these findings of fact, the Examiner contends the claims are indeed directed towards an abstract idea and Applicant's arguments to the contrary are considered to be non-persuasive.
Finally, the Examiner notes that as per Bancorp (Bancorp Services v. Sun Life, 687 F.3d 1266, 103 U.S.P.Q.2d 1425 (Fed. Cir. 2012)), the Court iterated the following:
"At its most basic, however, a "computer" is "an automatic electronic device for performing mathematical or logical operations." 3 Oxford English Dictionary 640    (2d ed. 1989). As the Supreme Court has explained, "[a] digital computer...operates on data expressed in digits, solving a problem by doing arithmetic as a person would do it by head and hand." Benson, 409 U.S. at 65. Indeed, prior to the information age, a "computer" was not a machine at all; rather, it was a job title: "a person employed to make calculations." Oxford English Dictionary, supra. Those meanings conveniently illustrate the interchangeability of certain mental processes and basic digital computation, and help explain why the use of a computer in an otherwise patent-ineligible process for no more than its most basis function -making calculations or computations - fails to circumvent the prohibition against patenting abstract ideas and mental processes. As we have explained, "[s]imply adding a 'computer aided' limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible." Dealertrack, Inc. v Huber, 674 F.3d 1315 (Fed. Cir. 2012). To salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person making calculations or computations could not. See SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1333 (Fed. Cir. 2010)("In order for the additional of a machine to impose a meaningful limit on the scope of the claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations.").
The Examiner notes that the claimed subject matter could clearly be performed by a human user via a manual and/or mental process, or with pen and paper, and performing said operations on a general-purpose computer at best ties the abstract idea(s) to an online environment (Cashier visually observing the purchase of items on a customer’s approved list and providing incentives). And while implementing the claimed subject matter on a computer may speed up the process, these gains in speed are at best from the capabilities of a general-purpose computer, rather than the patented method itself. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed Cir. 2012)    ("[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter."). And as in FairWarning (FairWarning IP, LLC v.Iatric Systems, _F.3d_, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016)), the Court was clear in FairWarning that "[...] As we have explained, "the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter." Bancorp Servs., 687 F.3d. at 1278."
Based on these findings of fact, the examiner considers Applicant's argument to be non-persuasive.


Applicant's arguments regarding the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant argues: The Office Action relies on impermissible hindsight bias to combine the cited art, without explaining how the claimed invention would come to fruition.
Examiner respectfully disagrees. Loeb teaches electronically facilitating promotion of healthy dietary, hygiene and lifestyle habits. Doak teaches incentivizing nutritional eating. The instant application is directed to generating incentive-based promotions for specialized products (medically tailored meals ("MTM") which can consist of specific meals related to a diet that is associated with better health for the user [0026].

Furthermore, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicant argues: In the interest of compact prosecution, independent claim 1 has been amended to recite, inter alia, "a server system comprising an approved product list server communicatively coupled to a promotion analysis server, the promotion analysis server communicatively coupled with an automated clearing house ("ACH") network".

Loeb does not explicitly disclose an automatic clearinghouse network. However, Loeb teaches disbursement of the incentive may be handled by the incentive disbursement program 716. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that an incentive disbursement program would satisfy the requirement for a clearinghouse be disclosed because both systems serve to finalize the transaction with the incentives applied.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681